The IAS Court properly exercised its discretion in vacating the default judgment since plaintiffs demonstrated a reasonable excuse for the default, the filing of opposition papers in the wrong clerk’s office, and a potentially meritorious claim (CPLR 5015 [a]; 2005). Defendant’s motion for summary judgment was properly denied with leave to renew since issues of fact exist with respect to defendant Gold’s relationship to the subject premises during the time the infant plaintiff was allegedly exposed to lead paint and since plaintiffs have yet to complete discovery as to material factual issues, knowledge of which is peculiarly within defendant-appellant’s possession *244(CPLR 3212 [f]; Di Miceli v Olcott, 119 AD2d 539). Concur— Milonas, J. P., Rosenberger, Wallach, Ross and Tom, JJ.